Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group V (claim 17, drawn to a method of selectively activating an ST2+ regulatory T cell relative to an ST2- regulatory T cell in a subject; species: SEQ ID NO:7, and N88R substitution) in the reply filed on 1/7/2021 is acknowledged.
	In response to the interview with the Examiner on 3/2/2021, a preliminary amendment was filed by Applicant. 
Claims 1-16 and 20 were canceled in the amendment filed 3/4/2021.
	Amended claim 17, (3/4/2021), and previously pending claims 18-19, are under consideration by the Examiner.
Information Disclosure Statement: 
3.	The information disclosure statement filed on 11/5/2020, and 4/14/2020 have been received and comply with the provisions of 37 CFR §1.97 and §1.98. Signed and dated copies of the PTO-1449 forms are attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Joseph A. Ciardi on 3/4/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Claim 17.    (Currently amended) A method of selectively activating an Interleukin 1 receptor-like 1 positive (ST2+) regulatory T cell relative to an ST2- regulatory T cell in a subject, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a dimeric protein comprising a first fusion protein and a second fusion protein, wherein:
a.    each fusion protein comprises an immunoglobulin (IgG) Fc protein domain and at least one additional protein domain selected from the group consisting of
i.    	a human IL-2 protein domain comprising human IL-2 with a substitution selected from the group consisting of: T3A, N88R, N88G, D20H, C125S, Q126L, and Q126F, relative to the amino acid sequence of SEQ ID NO: 2; and
ii.    	an antibody specific for ST2, or an antigen-binding fragment thereof; and
b.    the dimeric protein comprises:


ii.	at least one antibody specific for ST2, or an antigen-binding fragment thereof, 
wherein the ST2+ regulatory cell is activated.

6.	Claims 17-19, are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of selectively activating an Interleukin 1 receptor-like 1 positive (ST2+) regulatory T cell relative to an ST2- regulatory T cell in a subject, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a dimeric protein comprising a first fusion protein and a second fusion protein, wherein:
a.    each fusion protein comprises an immunoglobulin (IgG) Fc protein domain and at least one additional protein domain selected from the group consisting of
i.    	a human IL-2 protein domain comprising human IL-2 with a substitution selected from the group consisting of: T3A, N88R, N88G, D20H, C125S, Q126L, and Q126F, relative to the amino acid sequence of SEQ ID NO: 2; and
ii.    	an antibody specific for ST2, or an antigen-binding fragment thereof; and
b.    the dimeric protein comprises:


ii.	at least one antibody specific for ST2, or an antigen-binding fragment thereof, 
wherein the ST2+ regulatory cell is activated.
As can be seen from the prosecution history in U.S. Application No. 15/840,721 (now U.S. Patent No. 10,472,405), the dimeric protein administered in the claimed method is free of the prior art by virtue its amino acid sequence and structure. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the claimed method is an alternative method for selectively activating an ST2+ regulatory T cell relative to an ST2- regulatory T cell in a subject in a condition such as inflammatory myopathy.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646